ORDER

PER CURIAM:
AND NOW, this 25th day of March, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 15,1998, it is hereby
ORDERED that JOHN J. ZAGARI be and he is SUSPENDED from the Bar of this Commonwealth for a period of eighteen (18) months, retroactive to July 26, 1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., did not participate in this matter.